DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's claim set filed 4/11/2019 remains under consideration. Claims 18-23 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 103
This new grounds for rejection was necessitated by applicant’s amendment to the independent claim, to for the first time require that the graft material that is implanted contains adipocytes.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18, 20 and 22 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et al (U.S. PGPUB 2008/0227203) in view of Yang et al (2007, Biomaterials 28: 5033–5043), McAllister et al (2003, U.S. Patent 7,166,464), and Fraser et al (U.S. PGPUB 2003/0161816).
Regarding claim 18, Watanabe teaches a method of making a detached cell sheet by culturing cells on a support coated with a temperature responsive polymer, then reducing the culture temperature below the lower critical solution temperature and collecting the cell sheet (see Test Example 1.3 in paragraphs [0146]-[0147]). Regarding claim 18, Watanabe teaches 
Watanabe does not specifically teach using adipocytes and poly-N-isopropylacrylamide in the method of using a temperature responsive polymer to make a cell sheet (claim 18). Watanabe does not teach implanting the graft material into myocardial tissue or that at least 50% of the cells are adipocytes (claim 18). 
Regarding claim 18, Yang teaches using the temperature responsive polymer poly-N-isopropylacrylamide to make cell sheets (see abstract). Regarding claim 18, Yang teaches implanted monolayers of mesenchymal stem cells (MSCs) from adipose tissues could reverse myocardial tissue deterioration and improve survival in animal models of myocardial infarction (see col. 2 on page 5039).
Allister is directed to methods of tissue repair, including repair of cardiac tissues, using tissue sheets to repair said tissues (see abstract). Regarding claim 18, McAllister teaches 
Regarding claim 18, Fraser is directed to methods of preparing a composition of a mixture of adipose tissue and adipose tissue stem cells for administration to a patient (see abstract). Regarding claim 18, Fraser teaches the prepared composition can be used to treat myocardial infract (see Example 3 in paragraph [0112]). Regarding claim 18, Fraser teaches adipose tissue is primarily composed of adipocytes and is less than 1% stem cells (see paragraph [0033]). Regarding claim 18, Fraser teaches an embodiment, wherein the treatment composition comprises processed adipose tissue cells (adipocytes) mixed with adipose tissue stem cells, wherein the stem cells make up 2-12% of the composition (see paragraphs [0033], [0050], and [0064]). 
It would have been obvious to combine Watanabe with Yang, McAllister, and Fraser to include adipocytes in the cell sheet formed using poly-N-isopropylacrylamide in Watanabe’s method, and to make, and implant, the cell sheet graft material into myocardial tissue. A person of ordinary skill in the art would have had a reasonable expectation of success in including adipocytes in the cell sheet formed using poly-N-isopropylacrylamide in Watanabe’s method, and to make, and implant, the cell sheet graft material into myocardial tissue because while Yang teaches implanting sheets of MSCs from adipose tissue could reverse treat myocardial infarction and Fraser teaches that mixtures of more than 50% adipocytes mixed with stem cells are useful for therapeutic treatments. Additionally, McAllister teaches several cell types can be used to make the tissue sheets for tissue repair, including adipocytes. Furthermore, both Watanabe and Yang establish that cell sheets can be made with both of these cell types using poly-N-isopropylacrylamide. The skilled artisan would have been motivated to include adipocytes in the cell sheet formed using poly-N-isopropylacrylamide in Watanabe’s method, and to make, and implant, the cell sheet graft material into myocardial tissue because Watanabe teaches there is a need for cell sheet for grafting for myocardial tissue, and Fraser 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
	Claims 19 and 21 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe in view of Yang, McAllister, and Fraser as applied to claims 18, 20 and 22 above, and further in view of Fradette et al (U.S. PGPUB 2009/0169642).
The teachings of Watanabe in view of Yang, McAllister, and Fraser are discussed and relied upon above. The limitations of claim 21 are identical to the limitations of claim 20, so claim 21 is obvious for the same reasons as claim 20.
Watanabe does not teach the method further comprises a step of adding ascorbic acid to the culture solution (claim 19).
Regarding claim 19, Fradette teaches a method of making adipose sheets by culturing either adipose-derived stromal cells or adipocytes with a media comprising ascorbic acid (see paragraph [0009]).
A person of ordinary skill in the art would have had a reasonable expectation of success in adding Fradette’s ascorbic acid to Watanabe’s adipocyte culture because Fradette teaches that ascorbic acid may be added to cultures in methods to make adipose sheets. The skilled artisan would have been motivated to add Fradette’s ascorbic acid to Watanabe’s adipocyte culture because Fradette teaches that ascorbic acid is a useful culture addition in methods to make adipose sheets.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 23 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe in view of Yang, McAllister, and Fraser as applied to claims 18, 20 and 22 above, and further in view of Akiyama et al (2004, Langmuir., 20: 5506-5511).
The teachings of Watanabe in view of Yang, McAllister, and Fraser are discussed and relied upon above.
Watanabe does not teach the coating amount of the temperature-responsive polymer is between 1.1 to 2.3 µg/cm2 (claim 23).
Akiyama investigated physicochemical properties of poly(N-isopropylacrylamide) (PIPAAm)- grafted tissue culture polystyrene surfaces, to elucidate the influential factors for thermally regulated cell adhesion and detachment to PIPAAm-grafted surfaces (see abstract). Regarding claim 23, Akiyama teaches that coating amounts of 1.4 +/- 0.1 µg/cm2 of PIPAAm resulted in better cell attachment/detachment responses compared to higher concentrations (2.9 µg/cm2 or more) of PIPAAm (see col. n page 5510).
It would have been obvious to combine Watanabe and Akiyama to coat Watanabe’s plates with 1.4 +/- 0.1 µg/cm2 of PIPAAm. A person of ordinary skill in the art would have had a reasonable expectation of success in coating Watanabe’s plates with 1.4 +/- 0.1 µg/cm2 of PIPAAm because Akiyama teaches this level of coating provides good cell attachment/detachment responses. The skilled artisan would have been motivated to coat Watanabe’s plates with 1.4 +/- 0.1 µg/cm2 of PIPAAm because Akiyama teaches that coating amounts of 1.4 +/- 0.1 µg/cm2 of PIPAAm resulted in better cell attachment/detachment responses compared to higher concentrations PIPAAm.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 

Applicant summarizes the rejection and the highlighted teachings of the Fraser reference. While applicant does not dispute that Fraser teaches that the treatment compositions comprise a mixture of adipose tissue (adipocytes) and stem cells, applicant alleges that Fraser does not exemplify using this mixture to treat myocardial infarct. However, the reference need not exemplify all the teachings in order for them to be relied upon. In the cited example of Fraser (Example 3) directed to treating myocardial infarct, Fraser provides the background and citations to methods of treatments known in the art, and states that the “approach described in this disclosure would provide a potentially superior source of regenerative cells in that cells could be provided in greater numbers and purity without the morbidity associated with a marrow harvest”. In Example 1 Fraser teaches methods of preparing the cells for the treatment, and Fraser states throughout Example 1 that the treatment cells are a mixture of regenerative cells and adipose tissue. Indeed, as stated in the rejection Fraser teaches throughout the discloser that the treatment composition is a mixture of adipose tissue and stem cells. Fraser teaches adipose tissue is primarily composed of adipocytes and is less than 1% stem cells. Fraser further teaches embodiments wherein the treatment composition comprises processed adipose tissue cells (adipocytes) mixed with adipose tissue stem cells, wherein the stem cells make up 2-12% of the composition (again, see paragraphs [0033], [0050], and [0064]). Therefore contrary to the applicant’s assertion, Fraser does teach and suggest the prepared composition of stem cells and adipose tissue can be used to treat myocardial infract. While applicant highlights another embodiment wherein stem cells are suggested by Fraser to be useful for treatments without combining said stem cells with adipose tissue or adipocytes, this does not take away from Fraser’s taught embodiment of using adipose tissue or adipocytes with the stem .  
Conclusion
No claims are free of the art. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653